2008 Executive Officer Bonus Plan


Objective:
 

 
-
Align the interests of employees and shareholders in the future growth and
success of ArthroCare Corporation (the “Company”) by rewarding employee
performance.

 
Bonus Pool:
 

 
-
Up to 100% of the Total Bonus Potential of all Eligible Participants during the
period of January 1, 2008 through December 31, 2008 (the “Bonus Period”). The
Total Bonus Potential for an Eligible Participant (other than the Company’s CEO)
with a base salary of $200,000 shall be $120,000. Twenty-five percent (25%) of
the Eligible Participant’s Bonus Potential will be earned the first half of the
year and paid at midyear if the Company achieves 95% of its first six-month
performance goals. The Total Bonus Potential of an Eligible Participant, other
than the Chief Executive Officer, may be increased or decreased at the sole
discretion of the Chief Executive Officer of the Company. The Total Bonus
Potential of the Chief Executive Officer may be increased or decreased at the
sole discretion of the Company’s Board of Directors.

 
Eligible Participants:
 

 
-
All executive officers of the Company from the period of January 1, 2008 through
the payment date of a bonus (the “Bonus Payment Date”) who began employment with
the Company on or before December 31, 2008, other than those employees who are
ineligible due to performance issues, as approved by the Compensation Committee
of the Company’s Board of Directors.  Executive officers must be employed on the
bonus payment date to be eligible for any payment. Pro rata eligibility for
executive officers who start after January 1, 2008 and remain employed by the
Company through the Bonus Payment Date. Executive officers who go on leave of
absence will have their bonus prorated for time worked through the Bonus Payment
Date.

 
Bonus Potential:
 

 
-
60% of base salary for fiscal year end December 31, 2008 for Vice Presidents who
are executive officers of the company

 

 
-
75% of base salary for fiscal year end December 31, 2008 for Chief Executive
Officer

 

--------------------------------------------------------------------------------


 
Bonus Factors:
 

 
-
In the event the Company achieves at least 95% (the “Minimum Achievement Level”)
of the Total Net Revenue Goal, and Earnings before Income Tax Depreciation
Amortization and non-cash equity Compensation (EBIT-DAC) Goal, a bonus will be
earned by each Eligible Participant. The Total Net Revenue Goal, and EBIT-DAC
Goal shall be as set forth in the Company’s operating budget for the period of
January 1, 2008 through December 31, 2008, as approved by the Company’s Board of
Directors.

 

 
-
Each of the Total Net Revenue Goal, and EBIT-DAC Goal shall be ascribed a
percentage weight totaling 100% in the aggregate, as follows:

 

   
Total Net Revenue Goal – 70%

 

   
EBITDAC Goal – 30%

 

 
-
The Minimum Achievement Level is determined by adding the weighted average of
the Total Net Revenue Goal (i.e., Total Net Revenue Goal Achieved (as defined
below) multiplied by 70%), plus the weighted average of the EBIT-DAC Goal (same
formula). If the sum of these percentages is equal to or greater than 95%, a
bonus is payable.

 

 
-
If the Bonus Achievement Level is between 95% and 100%, then Eligible
Participants are eligible for a prorated bonus equal to a 1 to 3 ratio of the
bonus achieved. For example, if the Bonus Achievement Level is 95%, then
Eligible Participants are eligible for 85% of their Total Bonus Potential.

 
Bonus Multiplier:
 

 
-
If the Bonus Achievement Level is in excess of 100%, then Eligible Participants
are eligible for 100% of their Total Bonus Potential, plus a percentage of their
Total Bonus Potential equal to three times the portion in excess of 100%. For
example, if the Bonus Achievement Level is 110%, then Eligible Participants are
eligible for 100% of their Total Bonus Potential, plus 30% of the Total Bonus
Potential.

 
Defined Terms:
 
Total Net Revenue shall mean the amount of ArthroCare total net revenue from the
period of January 1, 2008 through December 31, 2008.
 
EBITDAC shall mean Earnings before Income Tax, Depreciation, Amortization and
non-cash equity Compensation.  

Total Net Revenue Goal Achieved shall mean the percentage determined by dividing
total net revenue by the Total Net Revenue Goal.
 
1

--------------------------------------------------------------------------------



EBITDAC Goal Achieved shall mean the percentage determined by dividing the
EBITDAC by the EBITDAC Goal.
 
Bonus Achievement Level shall mean the actual level of bonus achieved.
 
Any bonuses payable under this 2008 Bonus Plan are subject to the approval of
the Company’s Board of Directors. The Company has the right to make changes in
plan participation, the bonus pool or any other aspect of this plan at any time
and without prior notice.
 
2

--------------------------------------------------------------------------------


 